ITEMID: 001-108014
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2011
DOCNAME: CASE OF VENIOSOV v. UKRAINE
IMPORTANCE: 3
CONCLUSION: Remainder inadmissible;Violation of Art. 3 (substantive aspect);Violation of Art. 5-1-c;Non-pecuniary damage - award
JUDGES: André Potocki;Angelika Nußberger;Ann Power-Forde;Dean Spielmann;Elisabet Fura;Ganna Yudkivska
TEXT: 5. The applicant was born in 1968 and lives in Stary Krym.
6. In February 2005 the Prosecutor’s Office of the Autonomous Republic of Crimea (ARC) instituted criminal proceedings against several police officers, including the applicant, on charges of abuse of position.
7. On 28 February 2005 the applicant was arrested in connection with these proceedings. In the course of the proceedings the applicant was detained in various detention facilities, including the Feodosiya Temporary Detention Centre (“the Feodosiya ITT”), where he was held from 25 August 2005 to 5 January 2006 and from 25 January to 5 February 2006.
8. On 3 March 2005 the applicant was brought before the Central District Court of Simferopol (the “District Court”) which ordered that more information on the applicant be obtained to decide on his further detention. The District Court also decided that, pending the collection of this information, the applicant’s detention should be extended until 10 March 2005.
9. On 10 March 2005 the District Court extended the applicant’s detention for two months. It noted, in particular, that the applicant had been charged with numerous counts of abuse of position, connected to illtreatment of individuals and unlawful entry into residential premises. Regard being had to the nature of the charges and to the applicant’s official status, there was a high risk that he would engage in new criminal acts, put pressure on witnesses or obstruct the investigation in other ways.
10. On 22 March 2005 the Court of Appeal of the ARC (“the Court of Appeal”) upheld this decision.
11. On 26 April 2005, following a request by the prosecutors’ office, the District Court extended the applicant’s detention for another two months, noting that the investigation had still been unable to collect all the evidence, and that the applicant’s personal situation had not changed.
12. On 17 May 2005 the Court of Appeal upheld this decision.
13. By 24 June 2005 the investigation had been completed and the prosecutors’ office referred the case to the Chairman of the Court of Appeal to determine which trial court would consider the applicant’s case.
14. On 26 June 2005 the applicant requested the governor of the detention facility to release him in view of the fact that the court order for his detention had expired. His request was refused, with reference to the fact that the pre-trial investigation was finished and the bill of indictment had been transferred to the judicial authorities.
15. On 4 July 2005 the Chairman of the Court of Appeal referred the case to the Feodosiya Town Court (hereafter “the Town Court”) for trial.
16. On 10 August 2005 the Town Court committed the applicant for trial. According to the Government, on the same date the court upheld the applicant’s detention, having found no reasons to release him. According to the applicant, the court did not decide on the issue of extension of his detention on that date. The parties did not provide a copy of the relevant Town Court decision.
17. On 4 January 2006 the Town Court, having examined the case in the course of adversarial proceedings, in which the applicant was represented by an advocate of his choice, found the applicant guilty of several counts of abuse of authority and sentenced him to three years and six months’ imprisonment. The court also prohibited the applicant from occupying a law-enforcement post for three years.
18. On 25 May 2006 the Court of Appeal upheld the judgment of 4 January 2006.
19. On 30 November 2006 the Supreme Court dismissed a cassation appeal by the applicant as unsubstantiated.
20. From 25 August 2005 to 5 January 2006 and from 25 January to 5 February 2006 the applicant was held in the Feodosiya ITT (Temporary Detention Centre).
21. According to the applicant, during his stay in the Feodosiya ITT he shared a five-square-metre cell with four to seven other detainees. The toilet and washstand in the cell were not separated from the living quarters. The cell had no windows, no table and no chairs, and the ventilation was unsatisfactory. For sleeping arrangements the cell had a wooden platform. Once every ten to twelve days the detainees were taken out for half an hour’s exercise. At all other times they remained confined to their cells. Before he was detained, the applicant had been suffering from hypertension. While he was in detention his health worsened to the point that on two occasions an ambulance had to be called.
22. On 18 July 2006 the Prosecutors’ Office of the ARC notified the applicant, in response to his complaints about the conditions of his detention, that disciplinary action had been taken against the Feodosiya ITT governor and three officers for unspecified breaches of the law.
23. On 19 July 2006 the ARC Department of the Ministry of Interior acknowledged to the applicant that the Feodosiya ITT had not been properly equipped and that the detainees had been taken out for exercise only once every ten to twelve days because of the overcrowding of the ITT facilities. They noted that the ITT building had been constructed in 1944 and had not undergone any capital renovations since that time. They also noted that the overcrowding of the ITT had been due to restrictions on the admission of detainees by the Simferopol no. 15 Pre-Trial Detention Facility (SIZO).
24. According to the Government, the Feodosiya ITT had seventeen cells, capable of accommodating thirty-seven inmates. All the cells were located in the basement and had no windows. However, the cells were well lit by electric light, enabling the detainees to read, equipped with a ventilating system ensuring circulation of air and furnished with wooden sleeping platforms, tables, toilets and wash-stands. The detainees were provided with pillows and mattresses. While he was in detention, the applicant was provided with meals, time for outdoor exercise and access to washing facilities. On two occasions (15 and 16 November 2005) an ambulance was called to examine the applicant at his request. He was diagnosed with a respiratory infection and hyperthermia and found not to need in-patient treatment. During his entire stay in the Feodosiya ITT, the applicant was examined regularly by medical professionals and made no other health complaints except those mentioned above.
25. The relevant domestic law concerning pre-conviction detention can be found in the judgment in the case of Molodorych v. Ukraine, no. 2161/02, §§ 57-58, 28 October 2010).
26. The relevant international material concerning the conditions of detention is summarised in the judgment in the case of Melnik v. Ukraine (no. 72286/01, § 47-49, 28 March 2006).
VIOLATED_ARTICLES: 3
5
VIOLATED_PARAGRAPHS: 5-1
VIOLATED_BULLETPOINTS: 5-1-c
